Title: To Benjamin Franklin from Jacques Le Brigant, 16 August 1780
From: Le Brigant, Jacques
To: Franklin, Benjamin


Most honourable, an Most honouret doctor,à Treguier en Bretagne Le 16e aug: 1780.
Ce que Je prens La Liberté de vous addresser seroit très propre à dètruire une des Barrières que Le Genéral Conwai supposoit dernierement devoir faire un obstacle durable à L’independance des etats unis, qui vous ont tant D’obligation. Il démontre que Les Langues des Colonies Angloises, n’ètant que des dèbranchemens de Celle des Anciens gaulois et des Britaniens, rien de plus facile que de rapprocher Les filles de La mére, et de resserer de plus en plus encor des Liens, que l’amour de La Liberté, que Leurs ancètres genereux preferoient à La vie, et que Leur assosciatîon Doit rendre indissolubles pour toujours.
Vous êtes trop judicieux pour ne pas sentir Le mèrite d’une Telle dècouverte et pour refuser Les moiens de L’appliquer au Bien être du nouvel état. C’est un descendant de ces anciens Britaniens qui Les offre, qui avec La franchise, et le caractère de sès pères, différens de Leurs cruels hôtes, Les pirates Saxons, conserve encore Le fil de sa descendance, Le sang de sès pères, Leur Langage, et Leur nom. Je suis avec tous Les sentimens d’estime, et de respect qui vous sont dus, Sir, your most obédient humble servant
Le Brigant, Lawier freres(?)
